Shaw C. J.
delivered the opinion of the Court. Upon the facts stated in the report, the Court are of opinion, that the conveyance made by Nathaniel Thompson to the tenant, in trust for the grantor’s wife, was strictly a voluntary settlement. It was made without any valuable or legal consideration moving either from the wife, or from any other person, to the husband.
Thompson was indebted to Tinkham, his wife’s father, on several notes ; Tinkham, by his will, bequeathed this debt to the wife and died, leaving property more than sufficient to pay all his debts. By this bequest the property vested presently in the husband ; Commonwealth v. Manley, 12 Pick. 173 ; and therefore was the same in legal effect, as if the bequest bad been in terms to the husband. Such a bequest by the creditor to the debtor, if there are assets without it, for payment of debts, is an extinguishment. Hobart v. Stone, 10 Pick. 215. But were this a chose in action, which it was necessary for the husband to reduce to possession, which we think it was not, it was effectually reduced to possession in the present case. The husband, as one of the executors, inventoried the notes, and afterwards acknowledged to have received them, as part of his legacy under the will, and had credit allowed as for so much paid, in nis account as executor. The notes therefore were effectually extinguished and discharged, before this conveyance was made, and the conveyance was made without any valuable consideration. A post-nuptial settlement, though it may be good against heirs and other volunteers, is not valid against creditors and purchasers, unless made *394upon valuable consideration. Bullard v. Briggs, 7 Pick. 533 , Clark v. Wentworth, 6 Greenl. 259. The broad distinction between this and the case of Bullard v. Briggs is, that there the wife relinquished an actual interest, which was under her own control, and which could only be alienated with her consent, which went to her husband, and might increase his funds for the payment of his debts, to an extent equal in value to the amount she received. It was therefore an exchange of one valuable interest for another, and not a voluntary gift. Here it was a gift purely voluntary, made by an insolvent man, and cannot be supported against the creditors of the grantor.

Defendant defaulted.